UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- X
                                                                        :
VOLKSWAGEN GROUP OF AMERICA, INC.,                                      :
                                                                        :   19 Civ. 5202 (PAE)
                                              Plaintiff,                :
                                                                        :        ORDER
                            -v-                                         :
                                                                        :
THOMAS JOSEPH KOVARCIK SMITH,                                           :
                                                                        :
                                              Defendant.                :
                                                                        :
----------------------------------------------------------------------- X

PAUL A. ENGELMAYER, District Judge:

        This case arises out of a dispute between plaintiff and counterclaim defendant

Volkswagen Group of America, Inc. (“VWGoA”) and its former lawyer—defendant and

counterclaim plaintiff Thomas Joseph Kovarcik Smith—centering around VWGoA’s 2015

decision to cease pursuing refunds or reductions of duties from U.S. Customs and Border

Protection (“CBP”). On October 11, 2019, the Court held an initial pretrial conference, at which

it became clear that a key issue in the case would be CBP’s communications with Smith about

the availability of refunds for pending and future claims. Accordingly, the Court directed the

parties to meet and confer immediately to submit a joint request for information (the “Touhy

request”) to CBP.

        On January 27, 2020, three and a half months after the initial conference, the Court

received a letter from Smith requesting the Court’s assistance in resolving the parties’ disputes as

to the content of the Touhy request. Dkt. 34. Smith’s letter attached a “second proposed draft”

joint Touhy request, Dkt. 34-1, which apparently had been rejected by VWGoA. Under the
Court’s Individual Rule 2(C), VWGoA had three business days thereafter to respond. VWGoA

elected not to do so.

       While the Court would be within its discretion to treat any opposition VWGoA had to the

draft joint Touhy request as waived, Smith’s letter does not provide enough information for the

Court to make informed rulings as to several of the disputed issues. 1 Accordingly, the Court

orders VWGoA to respond to Smith’s letter by 2 p.m. tomorrow, February 6, 2020.



       SO ORDERED.


                                                             PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: February 5, 2020
       New York, New York




1
 For example, Smith lists “the definitions used in the letter [to CBP]” as an area of dispute but
does not appear to have provided the Court with any list of definitions.
